Opinion issued November 16, 2021




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-21-00525-CR
                              NO. 01-21-00526-CR
                            ———————————
                   IN RE FRANCISCO ROMERO, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Francisco Romero, incarcerated and acting pro se, has filed a petition for writ

of mandamus requesting that we compel the trial court to rule on his request for

judgment nunc pro tunc adjusting pre-sentence jail time credits.1 We deny the

petition.


1
      The underlying cases are State of Texas v. Francisco Alberto Romero, cause
      numbers 1278299 and 1355145 in the 351st District Court of Harris County.
                                 PER CURIAM

Panel consists of Justices Goodman, Landau, and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2